DETAILED ACTION
This communication is in response to Applicant’s Request for Continued Examination (RCE) filed one 05/13/2022. Claims 1, 5, 8-9, 11 and 21-22 have been amended, claims 2, 10, 18-20, and 24-25 have been canceled. Claims 1, 3-9, 11-17 and 21-23 are pending and directed towards INFORMATION PROCESSING METHOD AND DEVICE BASED ON INTERNET OF THINGS. Claims 1, 3-9, 11-17 and 21-23 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/13/2022 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hsin-Yuan Huang (Reg. No. 71,647) on May 23, 2022.

The application has been amended as follows:
1. (Currently Amended) An information processing method, comprising:
receiving, by a computer device, biometric feature information from a first Internet of Things (IoT) device, wherein the first IoT device includes a distance sensor, an optical sensor, and a biometric feature sensor, wherein the distance sensor is configured to detect whether a distance between an object and the first IoT device is less than a predetermined distance, and the optical sensor is configured to detect whether an intensity of illumination received by the optical sensor is lower than an illumination intensity threshold, and in response to detecting that the distance between the object and the first IoT device is less than the predetermined distance and that the intensity of illumination received by the optical sensor is lower than the illumination intensity threshold, the first IoT device activates the biometric feature sensor to acquire the biometric feature information; 
identifying, by the computer device according to the biometric feature information, a user corresponding to the biometric feature information;
in response to identifying the user corresponding to the biometric feature information, sending, by the computer device, an identifying result to the first IoT device to enable the first IoT device to send a triggering message to a second IoT device to trigger the second IoT device to acquire body movement information associated with the user;
receiving, by the computer device, the body movement information associated with the user from the second IoT device; and
performing, by the computer device, an operation for the user according to the body movement information.

2. (Cancelled) 

9. (Currently Amended) An information processing server, comprising one or more processors and one or more non-transitory computer-readable memories coupled to the one or more processors and configured with instructions executable by the one or more processors to cause the server to perform:
receiving biometric feature information from a first Internet of Things (IoT) device, wherein the first IoT device includes a distance sensor, an optical sensor, and a biometric feature sensor, wherein the distance sensor is configured to detect whether a distance between an object and the first IoT device is less than a predetermined distance, and the optical sensor is configured to detect whether an intensity of illumination received by the optical sensor is lower than an illumination intensity threshold, and in response to detecting that the distance between the object and the first IoT device is less than the predetermined distance and that the intensity of illumination received by the optical sensor is lower than the illumination intensity threshold, the first IoT device activates the biometric feature sensor to acquire the biometric feature information; 
identifying, according to the biometric feature information, a user corresponding to the biometric feature information;
in response to identifying the user corresponding to the biometric feature information, sending an identifying result to the first IoT device to enable the first IoT device to send a triggering message to a second IoT device to trigger the second IoT device to acquire body movement information associated with the user;
receiving the body movement information associated with the user from the second IoT device; and
performing an operation for the user according to the body movement information.

10. (Cancelled) 

21. (Currently Amended) One or more non-transitory computer-readable storage media storing instructions executable by one or more processors to cause the one or more processors to perform operations comprising:
receiving biometric feature information from a first Internet of Things (IoT) device, wherein the first IoT device includes a distance sensor, an optical sensor, and a biometric feature sensor, wherein the distance sensor is configured to detect whether a distance between an object and the first IoT device is less than a predetermined distance, and the optical sensor is configured to detect whether an intensity of illumination received by the optical sensor is lower than an illumination intensity threshold, and in response to detecting that the distance between the object and the first IoT device is less than the predetermined distance and that the intensity of illumination received by the optical sensor is lower than the illumination intensity threshold, the first IoT device activates the biometric feature sensor to acquire the biometric feature information; 
identifying, according to the biometric feature information, a user corresponding to the biometric feature information;
in response to identifying the user corresponding to the biometric feature information, sending an identifying result to the first IoT device to enable the first IoT device to send a triggering message to a second IoT device to trigger the second IoT device to acquire body movement information associated with the user;
receiving the body movement information associated with the user from the second IoT device; and
performing an operation for the user according to the body movement information.

24.-25. (Cancelled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts of record are Tukka et al. 2018/0233147 A1 and Kwok et al. US 2016/0070898 A1.
Tukka discloses a method for managing voice-based interaction in an Internet of things (IoT) network system. The method includes identifying a first voice utterance from a first IoT device among a plurality of IoT devices in the IoT network system. Further, the method includes identifying at least one second voice utterance from at least one second IoT device among the plurality of IoT devices in the IoT network system. Further, the method includes determining a voice command by combining the first voice utterance and the at least one second voice utterance. Furthermore, the method includes triggering at least one IoT device among the plurality of IoT devices in the IoT network system to perform at least one action corresponding to the voice command.
Kwok discloses Techniques are provided for determining two or more user-specific parameters that can be measured or obtained using various methods, and using values of the two or more user-specific parameters to uniquely identify or authenticate an individual. Examples of the user-specific parameters may include biometric parameters, textual-based parameters, a combination of biometric parameters and textual-based parameters.
The prior arts of record fail to teach alone or in combination the limitation of independent claim 1 “receiving, by a computer device, biometric feature information from a first Internet of Things (IoT) device, wherein the first IoT device includes a distance sensor, an optical sensor, and a biometric feature sensor, wherein the distance sensor is configured to detect whether a distance between an object and the first IoT device is less than a predetermined distance, and the optical sensor is configured to detect whether an intensity of illumination received by the optical sensor is lower than an illumination intensity threshold, and in response to detecting that the distance between the object and the first IoT device is less than the predetermined distance and that the intensity of illumination received by the optical sensor is lower than the illumination intensity threshold, the first IoT device activates the biometric feature sensor to acquire the biometric feature information; […] in response to identifying the user corresponding to the biometric feature information, sending, by the computer device, an identifying result to the first IoT device to enable the first IoT device to send a triggering message to a second IoT device to trigger the second IoT device to acquire body movement information associated with the user” in combination with other claimed limitations. Independent claims 9 and 21 recite similar features.
Furthermore, the above additional elements in the claim provide meaningful limitations that transforms an abstract idea into patent eligible. The claim as a whole amounts to significantly more than the abstract idea itself. This is because the claim as a whole effect an improvement to another technology or technical field. The pending claims when taken as an ordered combination, result in the claims amounting to significantly more than the abstract idea and provide meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment.
None of the references of record alone, or in combination, anticipate or reasonably render the independent claims (1, 9, and 21) obvious. For these reasons claims 1, 9, and 21 are deemed to be allowable over the prior art of record, and claims 3-8, 11-17 and 22-23 are allowed by dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALID M ALMAGHAYREH whose telephone number is (571)272-0179. The examiner can normally be reached Monday - Thursday 8AM-5PM EST & Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571)272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Respectfully Submitted

/KHALID M ALMAGHAYREH/Examiner, Art Unit 2492                                                                                                                                                                                                        
/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492